UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6080



SAMUEL MCARTHUR WALLACE,

                                              Plaintiff - Appellant,


          versus


GREENVILLE COUNTY DETENTION CENTER; MAJOR
MELTON; JAMES M. DORRIETY, Administrator; DR.
SHERMAN; DR. LANTZ; DR. MARTIN, Doctor of
Mental Health; CRIST MCGRAW, Head Nurse at
Greenville County Detention Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-03-3633-3)


Submitted:   April 14, 2005                 Decided:   April 21, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel McArthur Wallace, Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina; Edwin
Brown Parkinson, Jr., Christopher R. Antley, DEVLIN & PARKINSON,
PA, Greenville, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Samuel McArthur Wallace appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint.        The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Wallace that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Wallace failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Wallace has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -